Citation Nr: 9931994	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-37 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for total left knee 
replacement, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, 
continued a 30 percent rating for the veteran's service 
connected total left knee replacement.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected left knee disability is 
manifested by normal range of motion, weakness, occasional 
use of a knee brace, and required use of a walker.  


CONCLUSION OF LAW

The criteria for a 60 percent rating, and not in excess 
thereof, for  total left knee replacement, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5055, 5256, 
5257, 5260, 5261 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service 
connected left knee disability has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system in self support of the 
individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for arthritis of both 
knees.  VA hospital records reveal that in January 1992 the 
veteran underwent total bilateral knee replacement surgery.  

In April 1995 a VA examination of the veteran was conducted.  
The veteran reported that he required a cane to walk.  
Examination of the left knee was conducted.  Range of motion 
testing of the left knee revealed flexion to 115 degrees and 
extension to 0 degrees.  A well healed surgical scar was 
noted.  There was no redness, heat, swelling, or tenderness.  
Stability of the left knee was "within normal limits for a 
total knee replacement."  Some bilateral foot drop was 
noted, but the etiology was not known and the condition was 
not related to the knee replacement by the examining 
physician.  

In January 1997 another VA examination of the veteran was 
conducted.  The veteran reported a feeling of weakness in 
both knees.  He also indicated that his left foot drop 
deformity pre-existed his knee replacement surgery.  He 
stated that he used a walker to ambulate, but that he falls 
frequently.  He indicated that he has bilateral knee braces 
but that they become uncomfortable with use.  Examination of 
the left knee revealed a well healed surgical scar.  Range of 
motion testing revealed flexion to 110 degrees and extension 
to 0 degrees.  No objective evidence of pain on motion was 
noted.  There was no swelling or tenderness of the left knee.  
The examining physician noted a "mild laxity laterally with 
a varus stress of the knee."  Bilateral foot drop deformity 
of uncertain etiology was also noted.  

In January 1997 the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
that he had weakness in his knees and that he needed to use a 
walker.  He also testified that he occasionally used knee 
braces.

The service connected total left knee replacement is 
currently rated as 30 percent disabling under diagnostic code 
5055 for knee replacement with prosthesis.  For 1 year 
following implantation of prosthesis a 100 percent disability 
rating is assigned.  A 60 percent rating contemplates knee 
replacement prosthesis with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
A 30 percent rating contemplates intermediate degrees of 
residual weakness, pain or limitation of motion which are 
rated by analogy to diagnostic codes 5256, 5261, or 5262.  30 
percent is the minimum rating which will be assigned.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5055 (1999).  

Diagnostic code 5256 contemplates ankylosis of the knee.  
However, the medical evidence of record reveals that the 
veteran has near normal range of motion of the left knee 
without any indication of ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).  Diagnostic code 5257 
contemplates other impairment of the knee with a maximum 
assignable rating of 30 percent, which the veteran is already 
rated at.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Diagnostic code 5260 contemplates limitation of flexion of 
the leg with a maximum assignable rating of 390 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  Diagnostic 
code 5261 contemplates limitation of extension of the leg.  
While ratings in excess of 30 percent may be assigned under 
this diagnostic code the veteran would require limitation of 
extension to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).  The medical evidence of record reveals that the 
veteran has extension of the left leg to 0 degrees which is 
normal.  

Finally, diagnostic code 5262 contemplates impairment of the 
tibia and fibula.  A 40 percent rating is warranted for a 
nonunion of, with loose motion, requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1999).

The Board is of the opinion that, if the veteran's service 
connected total left knee replacement were rated by analogy 
under diagnostic code 5262, he would warrant the 40 percent 
disability rating.  The medical evidence of record reveals 
that, despite an essentially normal and pain free range of 
motion of the left knee, the veteran has mild lateral laxity, 
requires occasional use of a knee brace, and uses a walker.  
However, on review of the medical evidence of record the 
Board notes that the veteran's right knee and left knee 
exhibit essentially the same level of disability.  His right 
knee has some limitation of motion, which is not shown in his 
left knee, but his left knee has more laxity and instability 
than is demonstrated in his right knee.  The veteran's 
service connected right knee disorder is already rated as 60 
percent disabling under diagnostic code 5055.  The Board 
finds that the level of disability of the service connected 
total left knee replacement also meets the criteria for an 
increased rating of 60 percent for a knee replacement with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5055 (1999).  The veteran does not 
warrant a 100 percent rating because it is more than a year 
since he has had his knee replacement surgery.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5055 (1999). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 60 percent evaluation for his service-connected left 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1999).  This has 
been accomplished in the present case as the veteran is 
assigned the maximum disability rating of 60 percent for his 
service connected left knee disorder.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  


ORDER

An increased rating of 60 percent, and not in excess thereof, 
is granted for the veteran's service connected total left 
knee replacement, subject to the law and regulations 
governing the payment of monetary awards. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

